department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c october cc pa apjp b01 genin-126798-05 office_of_chief_counsel number info release date uil 6050p -------------------------- --------------------------- -------------------------------- ---------------------------------- dear ----------------- this letter responds to your request for information dated date regarding reporting cancellation of indebtedness under sec_6050p of the internal_revenue_code code specifically you request information concerning the reporting obligations under sec_6050p for an organization that purchases debt you state that your organization is in the business of purchasing debts in large pools at a significant discount other than purchasing debts your organization does not lend money or originate loans the debts that your organization purchases are often significantly delinquent you state that your organization does not have the resources to pursue collection immediately on all debts that it purchases your organization prioritizes its collection activities based on debts with the most anticipated success of collecting often the purchased debts are settled for an amount less than the full amount owed you state that although your organization does not actively pursue collection on all of the debts it purchases it intends to pursue collection in the future you state that if your organization is required to file forms 1099-c cancellation of debt its ability to collect will be significantly impaired because courts may view the filing of a form 1099-c as a written admission on the part of your organization that the debtor no longer owes the debt and a debtor may be less willing to make payments if he or she receives a copy of the form 1099-c you request information on the sec_6050p reporting obligations for an organization that purchases debt you also request information on how the 36-month non-payment testing_period identifiable_event applies to an organization that purchases debt genin-126798-05 organizations required to report under sec_6050p sec_6050p of the code provides that any applicable_entity that discharges indebtedness of any person during a cale ndar year must file an information_return reporting the discharge sec_6050p provides that every applicable_entity required to file a return under sec_6050p must furnish a copy of the information_return to the debtor sec_6050p provides that no information reporting is required under sec_6050p if the amount of the discharge is less than dollar_figure sec_6050p defines an applicable_entity to include an organization with a significant trade_or_business of lending money sec_1_6050p-2 of the income_tax regulations regulations provides that lending money is a significant trade_or_business if the organization lends money on a regular and continuous basis during the calendar_year sec_1_6050p-2 provides that lending money includes acquiring an indebtedness an organization that purchases debt may be an organization with a significant trade_or_business of lending money for purposes of sec_6050p of the code and the regulations the sec_6050p reporting requirements apply to discharges of indebtedness that occur on or after date see sec_1_6050p-2 the reporting requirements of sec_6050p of the code and the regulations apply on a calendar_year basis sec_1_6050p-1 of the regulations provides that upon the occurrence of an identifiable_event during a calendar_year an applicable_entity must report cancellation of indebtedness of dollar_figure or more during the calendar_year unless an exception to reporting applies sec_1_6050p-1 provides eight identifiable events that trigger the reporting requirement under sec_6050p 36-month non-payment testing_period identifiable_event sec_1_6050p-1 of the regulations provides a rebuttable_presumption that an identifiable_event has occurred for the calendar_year if a creditor has not received a payment at anytime during a month testing_period ending at the close of the year in applying the non-payment testing_period to an organization that purchases debt on december of each year the organization must determine how long it has not received payment see sec_1_6050p-1 the sec_6050p reporting requirements apply to discharges of indebtedness that occur on or afte r date see sec_1_6050p-2 if the non-payment testing_period identifiable_event or any other identifiable_event occurred prior to the effective date of sec_1_6050p-2 no reporting is required upon the occurrence of a subsequent identifiable_event if however an identifiable_event has not occurred before the effective date of sec_1_6050p-2 an organization must determine if an identifiable_event including the non-payment testing_period identifiable_event has occurred during or during any subsequent year for purposes of sec_6050p reporting genin-126798-05 an organization can rebut the presumption that the non-payment testing_period identifiable_event occurred by engaging in significant bona_fide collection activity during the last months that is more than nominal or ministerial see sec_1 6050p- b iv of the regulations this would require the organization to pursue collection activity beyond merely generating an automated mailing see sec_1 6050p- b iv a the organization can also rebut the presumption if the facts and circumstances on january of the following year indicate the debt has not been discharged see sec_1_6050p-1 the facts and circumstances may include the existence of a lien relating to the debt see sec_1_6050p-1 to briefly address your concerns about whether courts may view the filing of a form 1099-c as a written admission that the creditor discharged the debt and that debtors would be less willing to pay after your organization files a form 1099-c you should note the following the internal_revenue_service does not view a form 1099-c as an admission by the creditor that it has discharged the debt and can no longer pursue collection sec_1_6050p-1 of the regulations provides that solely for purposes of reporting cancellation of indebtedness a discharge_of_indebtedness is deemed to occur when an identifiable_event occurs whether or not an actual discharge_of_indebtedness has occurred on or before the date of the identifiable_event this letter calls your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact our office at -------------------- sincerely yours donna welch senior counsel administrative provisions judicial practice procedure administration
